                                          Case 5:19-cv-01242-LHK Document 26 Filed 06/17/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     GREGORY HANDLOSER,                                  Case No. 19-CV-01242-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiff,                            CASE MANAGEMENT ORDER
                                  14             v.

                                  15     HCL AMERICA, INC., et al.,
                                  16                   Defendants.

                                  17
                                             The case management conference scheduled for June 19, 2019, is hereby CONTINUED to
                                  18   September 18, 2019, at 2:00 p.m. The parties shall submit a joint case management statement by
                                  19   September 11, 2019.

                                  20          The discovery limits in the Federal Rules of Civil Procedure shall govern the case.

                                  21          In addition, the Court sets the following case schedule.
                                  22     Scheduled Event                                          Date
                                  23     Further Case Management Conference                       September 18, 2019, at 2:00 p.m.
                                  24     Last Day to Amend the Pleadings/Add Parties              November 8, 2019

                                  25     Opening Class Certification Expert Reports               April 2, 2020
                                         Rebuttal Class Certification Expert Reports              April 23, 2020
                                  26
                                         Close of Class Certification Expert Discovery            May 14, 2020
                                  27
                                                                                         1
                                  28
                                       Case No. 19-CV-01242-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:19-cv-01242-LHK Document 26 Filed 06/17/19 Page 2 of 2



                                         Motion for Class Certification              Motion: June 4, 2020
                                   1
                                                                                     Opposition: July 16, 2020
                                   2
                                                                                     Reply: August 6, 2020
                                   3     Class Certification Hearing                 August 27, 2020, at 1:30 p.m.
                                   4

                                   5   IT IS SO ORDERED.

                                   6

                                   7   Dated: June 17, 2019

                                   8                                        ______________________________________
                                                                            LUCY H. KOH
                                   9                                        United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                             2
                                  28
                                       Case No. 19-CV-01242-LHK
                                       CASE MANAGEMENT ORDER
